—Appeal from an order of Family Court of Saratoga County, entered March 8, 1978, which granted petitioner’s motion for an increase in support payments. Petitioner sought additional child support of $20 for a child who had formerly resided with appellant and was supported by him pursuant to a written stipulation entered into between the parties and which child is now residing with the petitioner. On appeal it is contended that the court erred in failing to consider appellant’s ability to pay along with the mother’s change in circumstances. We find no merit in this contention. Support provisions of an agreement will normally not be disturbed. To justify an increase beyond what is specified in a separation agreement there must be shown unforeseen change in circumstances and a concomitant showing of need (Matter of Boden v Boden, 42 NY2d 210, 213). The record supports such a finding. The increased support reflects a consideration of the respective financial circumstances of the parties as well as the needs of the child. Order affirmed, without costs. Greenblott, J. P., Staley, Jr., Main, Mikoll and Herlihy, JJ., concur.